Citation Nr: 0417041	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right foot and 
ankle disorder.  

2. Whether new and material evidence has been received to 
reopen the claim of service connection for frostbite to both 
feet.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





WITNESSES AT HEARING ON APPEAL


The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO rating decision.  

In July 2003, the veteran presented testimony at the regional 
office before an RO Hearing Officer.  A transcript of this 
hearing was prepared and associated with his VA claims 
folder.  

The issue of service connection for the residuals of 
frostbite to the feet is addressed in the REMAND portion of 
the decision below and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a September 1982 rating decision, the RO denied the 
veteran's original claims of service connection for a right 
foot and ankle condition and the residuals of frostbite of 
the feet.  

2.  The evidence received since the September 1982 rating 
decision bears directly and substantially upon the specific 
matters under consideration and must be considered in order 
to fairly decide the merits of the claims.  

3.  The currently demonstrated right ankle degenerative joint 
disease is shown as likely as not to be due to an injury 
suffered by the veteran in service.  

4.  The currently demonstrated right foot calcaneal spurs are 
not shown to be due to an injury or other event in veteran's 
active service.  


CONCLUSIONS OF LAW

1.  The evidence received since the final September 1982 
rating decision that denied service connection for a right 
foot and ankle condition is new and material; thus the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a)(2001), 20.1103 (2003).  

2.  The evidence received since the final September 1982 
rating decision that denied service connection for frostbite 
to both feet is new and material; thus the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a)(2001), 20.1103 (2003).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right ankle degenerative joint 
disease is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a)(2001), 20.1103 (2003).  

4.  The veteran's disability manifested by right foot 
calcaneal spurs is not due to a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156(a)(2001), 20.1103 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters-VCAA (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the claim of service 
connection for a right foot and ankle condition.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further discussion of VCAA is not required at 
this time.  


Whether new and material evidence has been received to reopen 
a claim of service connection for a right foot and ankle 
condition

The veteran is seeking service connection for a right foot 
and ankle condition.  He essentially contends that he 
repeatedly injured his ankle while walking and running during 
training.  

The record reflects that, in a September 1982 rating 
decision, the RO denied service connection for a right foot 
and ankle condition.  That decision was not appealed within 
one year and became final.  

In October 1996, the veteran submitted a statement indicating 
that he wished to apply to reopen the claim of service 
connection for a right foot and ankle condition.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claims for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).  

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  

The Board notes in passing that the claims folder contains 
the report of a November 2003 VA medical exam in which the 
veteran was diagnosed as having calcaneus  spurs and 
degenerative joint disease.  

The November 2003 VA medical exam bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Therefore the Board finds that new and material evidence 
sufficient to reopen the claim of service connection for a 
right foot and ankle condition has been presented.  


Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral 
frostbite condition to both feet

The veteran is seeking service connection for a frostbite 
condition.  He essentially contends that he suffered from a 
frostbite injury while serving in Korea.  

The record reflects that, in a September 1982 rating 
decision, the RO denied service connection for a bilateral 
frostbite condition to both feet.  That decision was not 
appealed within one year and became final.  

In October 1996, the veteran submitted a statement indicating 
that he wished to apply to reopen the claim of service 
connection for frostbite residuals of the feet.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the claim 
of service connection without regard to the new version of 
38 C.F.R. § 3.156(a).  

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  

The Board notes in passing that the claims folder contains 
the private medical report of a March 2002 examination in 
which the veteran was treated for a condition that included 
mild edema, chronically red, fissuring, scaling soles of his 
feet on both sides, fissuring between the toes, a fungal 
infection in his toenails, and somewhat diminished sensation 
in his feet.  

Here, the examiner stated that the history of frostbite to 
the feet could be contributing to his foot problems.  

Furthermore, a March 2002 VA medical examination of the feet, 
noted that the veteran has cold sensitivity, chronic tinea 
pedis, onychomycosis, fissuring, and peripheral neuropathic 
symptoms.  

The March 2002 private and VA medical reports bear directly 
and substantially upon the specific matter under 
consideration, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Therefore the Board finds that new and material evidence 
sufficient to reopen the claim of service connection for the 
residuals of frostbite of the feet has been presented.  


Service connection for a right foot and ankle condition

The Board notes that both the veteran's induction and 
separation service examination reports are negative for any 
right foot or ankle complaints or findings.  

A January 1966 service medical record shows the veteran 
complained of having pain of the Achilles tendon of the right 
leg and continued to report pain of the right foot and leg 
for the remainder of the month of January.  

In March 1966, the veteran reported injuring his right foot 
and ankle in the gym.  An x-ray examination associated with 
the report was found to be negative.  The examiner diagnosed 
him with a severe sprain.  On a later date in March, the 
veteran complained of stiffness and pain in his right foot 
and ankle again.  

In December 1966, the veteran's service medical records 
showed he reported a sore joint in his foot.  

In a July 1968 service medical record, it was indicated that 
the veteran had a history of right foot and ankle trouble.  
He reported that he had a two and a half month history of 
painful right foot and ankle trauma, caused by prolonged 
walking or running.  He reported a prior history of numerous 
ankle injuries that probably included ligament damage.  

The examiner found that an evaluation of his right foot and 
ankle was unremarkable.  A radiographic report of the same 
date indicated that x-ray studies taken of the right foot and 
ankle were negative.  

A November 2003 VA medical examiner diagnosed the veteran as 
having degenerative joint disease of the right ankle and 
calcaneal spurs.  

The examiner added that the veteran's present foot and ankle 
pains were the same ones that he had in service and started 
in service.  He added that the calcaneal spurs were less 
likely than not to have a relationship to a service foot 
condition.  

In a December 2003 addendum, the same examiner stated that it 
was less likely than not that the current right ankle 
condition had a causal connection secondary to the veteran's 
service-related ankle problems.  

The Board finds that evidence of record to be in relative 
equipoise as to whether the currently demonstrated right 
ankle degenerative joint disease is due to the demonstrated 
injuries suffered in service.  

By extending the benefit of the doubt to the veteran, service 
connection for right ankle disability manifested by 
degenerative joint disease is warranted.  

On the other hand, the Board finds that the preponderance of 
the evidence is against a claim of service connection for the 
currently demonstrated right foot disability manifested by 
calcaneal spurs.  




ORDER

New and material evidence has been presented to reopen the 
claim of service connection for a right foot and ankle 
condition.  

New and material evidence has been presented to reopen the 
claim of service connection for the residuals of frostbite to 
the feet.  

Service connection for a right ankle disability manifested by 
degenerative joint disease is granted.  

Service connection for a right foot disability manifested by 
calcaneal spurs is denied.  



REMAND

As discussed, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  

In particular, under this law, VA is required to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The assistance provided by 
VA will also include making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  

The veteran contends that, while based at Camp Casey in 
Korea, he was made to stand guard and patrol in extreme cold 
temperatures and developed frostbite on both feet.  

Having reviewed the complete record, the Board finds that 
additional development is necessary with respect to the now 
reopened claim of service connection for the residual of 
frostbite of the feet.  

The Board notes that, in a March 2002 examination, the 
veteran was found to have mild edema, chronically red 
fissuring, scaling soles, fissuring between the toes, a 
fungal infection in his toenails and somewhat diminished 
sensation in his feet.  Here, the examiner stated that the 
history of possible frostbite to the veteran's feet could be 
contributing to his foot problems.  

Additionally, a March 2002 VA medical examination noted that 
the veteran had cold sensitivity, chronic tinea pedis, 
onychomycosis, fissuring and peripheral neuropathic symptoms.  

In November 2003 the veteran underwent a VA examination that 
did not address the issue of his claimed frostbite condition.  
Given the veteran's medical history, the Board agrees that an 
examination is warranted to determine the whether the veteran 
has residuals of a frostbite injury of the feet suffered 
during his service in Korea.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.), which have treated him for 
problems related to his alleged frostbite 
to both feet.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The RO should undertake to arrange 
for the veteran to undergo a VA 
examination for the purpose of 
determining whether he suffers from the 
residual of frostbite to the feet.  All 
necessary tests and studies should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current foot disability due to a 
frostbite injury or other disease or 
injury in his military service.  All 
findings should be reported in detail, 
and a complete rationale must be given 
for any opinion expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim for service connection.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



